Case 4:19-cr-00786 Document 4 Filed on 10/30/19 in TXSD Page 1 of 2

United States Courts
“outhern ent of Texas
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS OCT 30 2019
HOUSTON DIVISION

siavid J. Bradley, Clerk of Court

UNITED STATES OF AMERICA

lap
agar A

*

§
§ 60 nr.
v. criminaLnd’o Ch 78 é

ALEXANDRA SMOOTS-THOMAS, §

 

 

f/k/a § a
ALEXANDRA SMOOTS-HOGAN, § Saaled .
Defendant. § Public o» ' unofficial staff access
to «cs instrument are
pret’ ied by court order,

 

 

 

MOTION TO SEAL INDICTMENT

TO THE HONORABLE JUDGE OF SAID COURT:

The United States asks the Court to seal the Indictment against the
defendant, this motion, and the Court’s corresponding order to seal until the
defendant has been taken into custody, at which time the Indictment, this motion,
and the Court’s order automatically shall be unsealed, as to this defendant.

Additionally, the United States asks the Court to allow the United States to
provide copies of the sealed indictment to other law enforcement organizations,
including the Federal Bureau of Investigation, in order to assist the United States in

taking the defendant into custody.
Case 4:19-cr-00786 Document 4 Filed on 10/30/19 in TXSD Page 2 of 2

The United States asks the Court to order the District Clerk to provide copies
of the sealed indictment to the United States Attorney’s Office and the FBI.

Respectfully submitted,

RYAN K. PATRICK
UNITED STATES ATTORNEY

QE. #—~

P. PEARSON
AScistane United States Attorney
U.S. Attorney's Office, S.D. Texas
1000 Louisiana, Suite 2300
Houston, Texas 77002
Tel: 713-567-9000
john.pearson@usdoj.gov

 
